Order entered June 9, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-22-00275-CV

               IN RE NORMAN JOSEPH LANDRY, Relator

         Original Proceeding from the 380th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 380-00932-2022

                                  ORDER
             Before Justices Osborne, Partida-Kipness, and Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   CRAIG SMITH
                                               JUSTICE